  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 1 of 19




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §    CRIMINAL NO. 4:19-CR-831
                                                §
MIGUEL RIVERA,                                  §
          Defendant                             §

                                     PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick. United States Attorney for

the Southern District of Texas, and Zahra Jivani Fenelon, Assistant United States Attorney, and

the defendant, Miguel Rivera ("Defendant"), and Defendant's counsel, Margy Meyers, pursuant to

Rule 11 (c)(l )(A) of the Federal Rules of Criminal Procedure. state that they have entered into an

agreement, the terms and conditions of which are as follows:

                                    Defendant's Agreement

       1. Defendant agrees to plead guilty to Counts I , 3, and 4 of the Indictment. Count I

charges Defendant with Sexual Exploitation of Children (Production of Child Pornography) , in

violation of Title 18, United States Code, Section 2251 (a) and (e). Count 3 charges Defendant

with Receipt of Child Pornography, in violation of Title 18, United States Code, Section

2252A(a)(2)(B) and 2252A(b)( I ).      Count 4 charges Defendant with Possession of Child

Pornography, in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and

2252A(b)(2).   Defendant, by entering this plea, agrees that he is waiving any right to have the

facts that the law makes essential to the punishment either charged in the indictment, or proved to

a jury or proven beyond a reasonable doubt.
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 2 of 19




                                       Punishment Range

        2.   The statutory maximum penalty for a violation of Title 18, United States Code,

Section 225 l (a) and (e ), is imprisonment fornot less than 15 years and not more than 30 years and

a fine of not more than $250.000.00. The statutory maximum penalty for a violation of Title 18,

United States Code, Section 2252A(a)(2)(B) and 2252A(b )(1 ), is imprisonment for not less than 5

years and not more than 20 years and a fine of not more than $250,000.00.            The statutory

maxi mum penalty for a violation of Title 18, United States Code, Section 2252A(a)(5)(B) and

2252A(b)(2), is imprisonment for up to IO years and a fine of not more than $250,000.00.       With

a conviction for Counts 3 and 4. there is mandatory restitution under Title 18. United States Code,

Section 2259, which is not less than $3,000.00 per victim.     Additionally, under Counts 1, 3, and

4, Defendant may receive a term of superv ised release after imprisonment of at least 5 years to

life. See T itle 18, United States Code, sections Section 3583(k). Defendant acknowledges and

understands that if he should violate the conditions of any period of supervised release which may

be imposed as pa1t of his sentence, then Defendant may be imprisoned for the entire term of

supervised release, without credit for time already served on the term of supervised release prior

to such violation. See Title 18, United Stated Code. sections 3559(a)(3) and 3583(k). Defendant

understands that he cannot have the imposition or execution of the sentence suspended, nor is he

eligible for parole.

                                 Mandatory Special Assessment

        3. Pursuant to Title 18, United States Code, section 30 I 3(a)(2)(A), immediately after

sentencing, Defendant will pay to the C lerk of the United States District Court a special assessment

in the amount of one hundred dollars ($ 100.00) per count of conviction. The payment will be by


                                                  2
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 3 of 19




cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

       4. Pursuant to Title 18, United States Code, Section 3014(a)(3), the court determines that

   the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United States

    District Court a special assessment in the amount of five thousand dollars ($5000.00) per count

    of conviction. The payment will be by cashier's check or money order, payable to the Clerk

    of the United States District Court, c/o Di strict clerk' s Office, P.O. Box 61010, Houston, TX

    77208, Attention: Finance.

        5. Pursuant to Title 18, United States Code, Section 2259A, in addition to any other

criminal penalty, restitution, or special assessment authorized by law, the Court shall assess no

more than

               (I)     $17,000.00 if the Defendant is convicted of 18 U.S.C. §225 2(a)(4) or

                      §2252A(a)(5);

               (2)     $35,000.00 if the Defendant is convicted of any other trafficking in child

                       pornography offenses as defined by §2259(c)(3), which includes offenses

                        under 18 U.S.C. §§2251 (d), 2252(a)(I) through (3), 2252A(a)(l) through

                (4), 2252A(g) (in cases in which the series of felony violations exclusively

                        involves violations of sections 225 1(d), 2252, 2252A(a)(l) through (5), or

                       2260(b)), or 2260(b);

                (3)    $50,000.00 if the Defendant is convicted of child pornography production

                as defined by 18 U.S.C. §2259(c)(I ), which includes offenses under 18

                U.S.C. §2251 (a) through (c), 225 IA, 2252A(g) (i n cases in which the


                                                  3
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 4 of 19




               series of felony violations involves at least I of the violations listed in this

               subsection), 2260(a) or any offense under chapter 109A or chapter 117

               that involved the production of child pornography.

The payment will be by cashier's check or money order. payable to the Clerk of the United States

District Court, c/o District clerk's Office, P.O. Box 610 I 0, Houston, TX 77208, Attention:

Finance.

                                   Immigration Consequences

        6. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status if he is not a citizen of the United States. Defendant understands that if he is

not a citizen of the United States, by pleading guilty he may be removed from the United States,

denied citizenship, and denied admission to the United States in the future. Defendant's attorney

has advised Defendant of the potential immigration consequences resulting from Defendant's plea

of guilty.

                            Waiver of Appeal and Collateral Review

        7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255 , affords the right

to contest or ''collaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255.            In the event


                                                   4
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 5 of 19




Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks hi s conviction or sentence, the United States will assert its rights under this agreement and

seek specific perfo,mance of these waivers.

        8.    ln agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his gui lty plea, and

is not binding on the United States, the Probation Office or the Cow1. The United States does not

make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guide( ines are

"effectively advisory" to the Court.        See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that. although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to fo llow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

        9. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                  The Un ited States' Agreements

        J0.    The United States agrees to each of the following:

        (a)     If Defendant pleads guilty to Count l, 3, and 4 of the Indictment and persists
        in that plea through sentencing, and if the Court accepts this plea agreement, the
        United States will move to dismiss any remaining counts of the Indictment at the
        time of sentencing;

        (b)     If the Court determines that Defendant qualifies for an adjustment under
        section 3El.1(a) of the United States Sentencing Guidelines, and the offense level
        prior to operation of section 3E I. I (a) is 16 or greater, the United States wil l move

                                                   5
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 6 of 19




       under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his intent to plead guil ty. thereby permitting the
       United States to avoid preparing for trial and permitting the United States and the
       Court to allocate their resources more efficiently.

                     Agreement Binding- Southern District of Texas Only

        11. The United States Attorney's Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds on ly the Un ited States

Attorney' s Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney ' s Office. The United States Attorney' s Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant' s cooperation to the attention

of other prosecuting offices, if requested.

                              United States' Non-Waiver of Appeal

        12. The United States reserves the right to carry out its responsibi lities under guidelines

sentencing. Specifically, the United States reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files. to the attention of the Probation Office in connection with
       that office's preparation of a presentence repo1t;

        (b)    to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)     to file a pleading relating to these issues, in accordance with section 6A 1.2
       of the United States Sentencing Guidel ines and Title 18, United States Code,
       section 3553(a); and

        (e)    to appeal the sentence imposed or the manner in wh ich it was determined.




                                                  6
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 7 of 19




                                     Sentence Determination

       13. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Po licy Statements, which are only advisory, as well as the

provisions of T itle     18. United States Code, Section 3553(a).           Defendant nonethe less

acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the

sentence to be imposed is within the so le discretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines.       Defendant understands and agrees that the

patties ' pos itions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. lf the Court should

impose any sentence up to the maximum established by statute, or should the Cou11 order any or

all of the sentences imposed to run consecutively, Defendant cannot. for that reason alone,

withdraw a gui lty plea. and will remain bound to fulfill all of the obligations under this plea

agreement.

                                          Rights at Trial

        14. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement.    Defendant understands that the rights of a defendant

include the following:

       (a)    If Defendant persisted in a plea of not gui lty to the charges, Defendant
       would have the right to a speedy jury trial with the assistance of counsel. The trial
       may be conducted by a judge s itting without a jury if Defendant, the United States,
       and the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and hi s attorney would be allowed to cross-examine them. In turn ,

                                                  7
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 8 of 19




       Defendant could , but would not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear
       voluntarily, he could require their attendance through the subpoena power of the
       court; and

       (c)     At a trial, Defendant could rely on a privilege against se lf-incrimination and
       decline to testify, and no inference of gui lt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he could testify on his own behalf.

                                  Factual Basis for Guilty Plea

       15. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Counts I, 3, and 4 of the Indictment. If this case were to proceed to trial, the United States could

prove each element of the offenses of sexual exploitation of chi ldren (production of child

pornography) and receipt and possession of child pornography beyond a reasonable doubt. The

following facts, among others wou ld be offered to establish the Defendant's guilt:

       On June 14, 2019, Special Agent Robert J. Guerra (SA Guerra), FBI Houston Division,

using a computer located in Houston, Texas, connected to the Internet conducted an online session

involving the lP address 73.32. 170.41. During this session, SA Guerra utilized a law enforcement

tool that allows single-source downloads from the BitTorrent P2P network.

       During the undercover session which sta1ted on June 14, 2019, at 20:22:34 (GMT -05:00)

and ended in June I 5, 2019, at 20:26:26 (GMT -05 :00), SA Guerra conducted a single-source

download from IP address 73.32.170.41. SA Guerra downloaded over 20 image files from IP

address 73.32.170.41 . Several of the image files were contact sheets containing between 2 and

16 images per sheet.

        SA Guerra reviewed the downloads obtained from IP address 73.32.170.41 and fow1d that

at least 25 single image files obtained from IP address 73 .32.170.4 l , during the session specified

above, depicted child pornography as defined in Title 18, United States Code, Section 2256. The

                                                  8
  Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 9 of 19




examples of child pornography files downloaded from IP address 73.32.170.41 by SA Guerra on

June 14, 2019, are:

       a) Adry cucumber.MTS thumbs (2014.05.19 21.11.09].jpg - a contact sheet containing

a total of 12 images, depicting a nude minor female, who appears to be under the age of 14. The

minor female can be seen contacting her genitals with a cucumber.

        b) Adry Play With Dely and Dad {4).MTS thumbs [2014.05.19 21.58.04].jpg-a contact

sheet containing a total of 4 images, depicting two minor females , both of whom appear to be

under the age of 14. One of the images depicts one minor female being orally penetrated by an

adult male' s penis.

        c) AdryBlowjob2(1}.MTS thumbs (2014.05.19 21.03.59].jpg - a contact sheet containing

a total of 12 images, depicting a nude minor female, who appears to be under the age of 14, and a

nude adult male. In several of the images, the minor female can be seen kissing the adult male

while one of her hands is placed on the adult male ' s penis. Another one of the images depict the

same minor female being orally penetrated by an adult male·s peni s.

        SA Guerra determined that the lP address 73.32.170.41 was registered to the Internet

Service Provider (ISP) Comcast Communications. On June 19, 2019, Comcast Communications

responded to an administrative subpoena and provided account information for IP address

73.32.170.41 assigned during the undercover session conducted by SA Guerra.          The account

information provided by Comcast Communications was as follows:

        Subscriber Name:     Miguel Rivera
        Service Address :    7222 Bellerive Dr,
                             APT 1907
                             Houston, TX 77036
        Telephone #:         713-295-9860
        Status:              Active

                                                9
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 10 of 19




        E-mail User IDs:           mar537

        On August 30, 2019, FBI Houston executed a federal search warrant at the residence

located at 7222 Bellerive Drive, Apartment Number 1907, Houston, Texas. During the execution

of the warrant, law enforcement made contact with Miguel Angel Rivera (Rivera). SA Guerra

and SA Michael Whitmire interviewed Rivera. After being advised of his Miranda Rights, which

he stated he understood , Rivera agreed to make a statement.

        Rivera advised the interviewing agents that child pornography wou ld be found on hi s

laptop as well as an external hard drive, both of which were located in his bedroom . Rivera

admitted to using the BitTorrent program to locate and download child pornography images and

videos. Rivera stated he understood that files do not download on their own, he had to se lect

which files to download via the BitTorrent program. Rivera stated he had down loaded child

pornography as recently as a few days prior to the execution of the search warrant. Rivera stated

he used the term " pthc" 1 to find files depicting child pornography via the BitTorrent program.

Rivera admitted he knew child pornography was illegal , but stated his in terest in child pornography

started as "research" on why the material was so readily available on the Internet. During the

interview, Rivera was shown several screen shots dep ictin g several videos to include those

described above.      Rivera confirmed he recognized the screenshots shown to him as files he had

downloaded via BitTorrent. Rivera stated he knew he had made a mistake, but that it was never

his intent to harm a child.

        While analyzing Rivera's devices, namely- a Seagate hard drive, S/N: S0V3V4rg; a

Western Digital My Passport hard drive, SIN: WXC1A72C4450 ; a Hitachi hard drive, S/N:



I "Pthc" is an acronym for pre-teen hard core.
                                                 10
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 11 of 19




080405BB0B00WFH629WC; and an ASUS laptop containing a Seagate hard drive- law

enforcement found approximately 750 videos and 5 images of child pornography. Approximately

412 videos are over five minutes in length, with the longest running over 50 minutes in length.

During the forensic analysis, law enforcement also found child pornographic videos and images

of a minor female produced by Rivera. Two video files of child pornography produced by Rivera

depict the following:

       a) CAM00923.mp4.mpg - a video file that is 11 minutes and 26 seconds in length,

           depicting a minor female, who appears to be under the age of 16. The minor female

           appears to be unconscious throughout the video.         The minor can be seen being

           vaginally penetrated by an adult male ' s finger, while the adult male can be heard saying

           "Daddy ' s little whore." Later in the video, the adult male' s face is visib le while he

           performs oral sex on the minor female.     The minor female ' s face is visible at the end

           of the video.

       b) CAM01l74.mp4.mpg - a video file that is              minute and 29 seconds in length,

           depicting the same minor female and adult male in the previous video. The minor

           female appears to be under the age of 16 and unconscious throughout the video. The

           adult male can be seen on top of the minor female , who has her underwear pulled down,

           while the adult male attempt to penetrate the minor female with his penis. Towards

           the end of the video, the adult male's face is visible while he gives a thumbs up in view

           of the camera.

Through further investigation, law enforcement discovered that the minor female in the images

and videos produced by Rivera was Minor Victim #1; and the adult male in the images and videos


                                                 11
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 12 of 19




was Rivera. Rivera produced 3,200 images and over 160 videos of child pornography of Minor

Victim #1.

       Law enforcement obtained information that Rivera lived with Minor Victim # I and Minor

Victim #1 ' s family in Texas and elsewhere from 2012 to 2019. In Texas, Rivera and Minor

Victim #I shared a room.    Rivera had knowledge that Minor Victim # 1 was prescribed nighttime

medication that rendered Minor Victim # I unconscious.          Minor Victim # 1 did not have

knowledge that Rivera had taken videos of him sexually abusing her while she was asleep. Minor

Victim #1 was able to identify herself and Rivera from sanitized screenshots of the child

pornography videos produced by Rivera.

       Rivera was arrested and read his Miranda Rights, to which he shook his head yes

acknowledging he understood his rights, and agreed to talk to law enforcement for the second time.

Rivera denied giving or selling the videos he made of Minor Victim # 1 to anyone else and stated

he kept the videos for himself. Rivera stated the videos were created both in Florida and Texas-

all the videos were brought into the Southern District of Texas jurisdiction. Rivera stated that he

produced the videos with an old Android cell phone and does not know where the phone is.

Rivera stated he uploaded the videos from his cell phone to his computer. The child pornographic

videos and images of Minor Victim # 1 were found in the Seagate hard drive, SIN: S0V3V4rg;

Western Digital My Passport hard drive, SIN: WXC1A72C4450 ; Hitachi hard drive, SIN:

080405BB0B00WFH629WC; and ASUS laptop containing a Seagate hard drive. Rivera further

admitted to engaging in oral penetration of Minor Victim # 1.




                                                12
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 13 of 19




                                   Breach of Plea Agreement

       16. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.         ff at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withho lds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and re instate prosecution. Any informat ion

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                         Restitution, Forfeiture, and Fines - Generally

       17.   This Plea Agreement is being entered into by the United States on the basis of

Defendanf s express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control , or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that wou ld effect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

       18. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of sign ing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social secu rity


                                                 13
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 14 of 19




information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        19. Defendant agrees to take all steps necessary to pass clear title to forfeitab le assets to

the Un ited States and to assist fully in the collection of restitution and fines. includ ing, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture. and signing any other docum ents

necessary to effectuate such transfer.     Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

        20. Defendant understands that forfeiture, restitution, and fines are separate components

of sentenc ing and are separate obligations.

                                               Restitution

        21. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)

incurred a monetary loss in an amount to be detennined either before sentencing or within 90 days

of the sentencing hearing. Defendant understands and agrees that the Court will determine the

amount of restitution to fully compensate the victim(s) pursuant to Title 18, United States Code,

Section 2259(b)(2). Defendant understands that the amount is to be no less than $3,000.00 per

victim for Counts 3 and 4. Defendant agrees that restitution imposed by the Court will be due

and payable immediately and that Defendant wi ll not attempt to avoid or delay payment. Subject

to the provisions of paragraph 7 above. Defendant waives the right to challenge in any manner,

including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.




                                                   14
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 15 of 19




                                             Forfeiture

       22.    Defendant stipulates and agrees that the property listed in the Indictment's Notice of

Forfeiture (and in any supplemental Notices) is subject to forfeiture , and Defendant agrees to the

forfeiture of that property. In particular, but without limitation. Defendant stipulates that the

following specific property is subject to forfeiture:

       A Seagate hard drive, SIN: S0V3V4rg;

        A Western Digital My Passport hard drive, S/N: WXCIA72C4450;

       A Hitachi hard drive. S/N: 080405BB0B00WFH629WC;

        An ASUS laptop containing a Seagate hard drive.

        23. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

        24.   Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

        25.   Subject to the provisions of paragraph 7 above, Defendant waives the right to

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                                Fines

        26. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay


                                                  15
   Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 16 of 19




payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                Notification of the Sex Offender Registration and Notification Act

        27.     Defendant has been advised, and understands, that under the Sex Offender

Registration and Notification Act, a federal law, he must register and keep the registration current

in each of the following jurisdictions: where he resides; where he is an employee; and where he is

a student. The Defendant understands that the requirements for registration include providing his

name, his residence address and the names and addresses of any places where he is or will be an

employee or a student, among other information. The Defendant further understands that the

requirement to keep the registration current includes informing at least one jurisdiction in which

he resides, is an employee, or is a student not later than three (3) business days after any change

of residence, employment or student status. Defendant has been advised, and understands, that

failure to comply with these obligations subjects him to prosecution for failure to register under

federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both .

                                      Complete Agreement

        28. This written plea agreement, consisting of 19 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant's counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.




                                                 16
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 17 of 19




           29. Any modification of this plea agreement must be in writing and signed by all

parties.

           Filed at   H.MrD<\          , Texas, on    ™            ?JJ              , 2020.




           Subscribed and sworn to before me on __        0_®
                                                            ~ ~00"
                                                               -~?)~0______ , 2020.

                                               DAVlD J. BRADLEY, Clerk
                                               UNITED ST ATES DISTRICT CLERK


                                        By:


APPROVED:
     Ryan K. Patrick
     United States Attorney


By:
                   va -•enelon
              1stant United States Attorney
                                                      /~~-------
                                                           Attorney for Defendant
           Southern District of Texas




                                                     17
 Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 18 of 19




                           UNITED STA TES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §     CRIMINAL NO. 4:19-CR-831
                                                §
MIGUEL RIVERA,                                  §
          Defendant                             §


                            PLEA AGREEMENT -- ADDENDUM

       I have fully explained to Defendant his rights with respect to the pending indictment. I have

reviewed the provisions of the United States Sentencing Commission's Guidelines Manual and

Policy Statements and I have fully and carefully explained to Defendant the provisions of those

Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing

Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed

by statute per count of conviction. Further, I have carefully reviewed every pait of this plea

agreement with Defendant. To my knowledge, Defendant's decision to enter into this agreement

is an informed and voluntary one.




Attorney for Defendant                                Date




                                                 18
   Case 4:19-cr-00831 Document 25 Filed on 10/30/20 in TXSD Page 19 of 19




       I have consulted with my attorney and fully understand all my rights with respect to the

indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission ' s Guidelines Manual

which may apply in my case. l have read and carefully reviewed every part of this plea agreement

with my attorney.   l understand this agreement and I voluntarily agree to its terms.




Defendant                                             Date




                                                 19
